            Case 5:20-cv-00438-FB Document 36 Filed 05/12/20 Page 1 of 1

                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

TEXAS DEMOCRATIC PARTY,                             )
GILBERTO HINOJOSA, Chair of the                     )
Texas Democratic Party, JOSEPH DANIEL               )
CASCINO, SHANDA MARIE SANSING,                      )
and BRENDA LI GARCIA,                               )
                                                    )
       Plaintiffs,                                  )
                                                    )
V.                                                  )        CIVIL ACTION NO. SA-20-CA-438-FB
                                                    )
GREG ABBOTT, Governor of Texas,                     )
KEN PAXTON, Texas Attorney General,                 )
RUTH HUGHS, Texas Secretary of                      )
State, DANA DEBEAUVOIR, Travis                      )
County Clerk, and JACQUELYN F.                      )
CALLANEN, Bexar County Elections                    )
Administrator,                                      )
                                                    )
       Defendants.                                  )

     ORDER SETTING TIME LIMITS FOR PRELIMINARY INJUNCTION HEARING

       Before the Court is the matter of a hearing to be held on Friday, May 15, 2020, regarding

plaintiffs’ request for preliminary injunction and defendants’ opposition thereto.

       As counsel prepare for the hearing, the Court will allow oral advocacy by plaintiffs’ counsel Chad

Dunn and defendants’ counsel Michael Abrams (for Governor Abbott, Texas Attorney General Ken

Paxton, and Texas Secretary of State Ruth Hughs), Cynthia Veidt (for Travis County Clerk Dana

DeBeauvoir) and Robert Green (for Bexar County Elections Administrator Jacquelyn F. Callanen).

       Mr. Dunn will have thirty minutes to open, Mr. Abrams will have forty-five minutes to respond,

and Mr. Dunn will have fifteen minutes to reply. Counsel for Travis County and Bexar County will each

have fifteen minutes to comment.

       It is so ORDERED.

       SIGNED this 12th day of May, 2020.


                                          _________________________________________________
                                         FRED BIERY
                                         UNITED STATES DISTRICT JUDGE
